DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive. 
The Applicant’s representative argues two material points directed toward the independent claims, to which the Office respectfully disagrees.
The Office contends that Cave (230) is indeed a thermostat in the broadest sense because thermostats are configured to control a temperature of a device by activity or deactivating a device, as this one does by shutting down the device if a temperature is exceeded. Additionally, besides (230), there are several sensors that act as more traditional sensors that could have been elected by the Office to provide a sound rejection (C3, L35-55).
As far as the Office understands the second argument, the devices may be different but the broad claim language does not distinguish the two because the claim states that a cycle frequency is established for the boiler and then the energy inputted is adjusted to achieve a desired frequency, but the frequency is not detailed.  This is exactly what Cave (C9, L45-55) does by changing the temperature setpoint by 3 degrees Celsius. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Caves et al. (US 7,590,470).
Regarding claim 1, Caves discloses an increased efficiency boiler system, said boiler system (Abstract)  comprising: a boiler (100); a thermostat  (ECO 230) in operative communication with said boiler; a controller (205), said controller being in communication with said boiler and said thermostat and selectively exchanging data with said boiler and said thermostat (C3,L63-C4,L6); wherein said controller determines a proportional time period reflecting how long said thermostat is requesting heat from said boiler within a predetermined time period (C10, L11-26), in dependence upon said exchange of data; said controller further determining a cycle frequency reflecting the number of times said thermostat is requesting heat from said boiler within said predetermined time period (i.e. thirty cycles in one hour); and said controller adjusting an energy input provided to said boiler in dependence upon said proportional time period and said cycle frequency (C9,L45-55). 
Regarding claim 2, Caves discloses the increased efficiency boiler system according to claim 1, wherein: said determination of said cycle frequency includes communicating said cycle frequency from said thermostat (230) to said controller (205, C9, L22-25).  
Regarding claim 3, Caves discloses the increased efficiency boiler system according to claim 1, wherein: a thermal output of said boiler is adjusted when said input energy is adjusted (C9, L45-55).  
Regarding claim 4, Caves discloses the  increased efficiency boiler system according to claim 1, wherein: said cycle frequency is the number of times said 
Regarding claim 5, Caves discloses a boiler system, said boiler system comprising: a boiler (100); a thermostat (230) in operative communication with said boiler; a controller (205), said controller being in communication with said boiler and said thermostat and selectively exchanging data with said boiler and said thermostat; wherein said controller determines how long said thermostat is communicating with said boiler in total, within a predetermined time period; wherein said controller further determining the number of times said thermostat is requesting heat from said boiler, within said predetermined time period; and said controller adjusting an energy input provided to said boiler in dependence upon said determinations of said controller (C9,L34-63,C10,L11-26).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746